Citation Nr: 0534796	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-34 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from March 1983 to May 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The veteran's right knee disorder has not resulted in 
limitation of motion of the knee with flexion limited to less 
than 90 degrees, or extension limited by more than 10 
degrees; has not resulted in additional range-of-motion loss 
due to pain, fatiguability, or weakness; and has not resulted 
in instability or subluxation.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 
5261, 5262 (2005), VAOPGCPREC 23-97, VAOPGCPREC 9-98.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
for an increased rating for traumatic arthritis of the right 
knee.  In this context, the Board notes that a substantially 
complete application was received in January 2003 and 
adjudicated in April 2003.  However, during the course of the 
appeal, in July 2003, the AOJ provided notice to the veteran 
regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for an increased 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  In October 2003, 
the AOJ readjudicated the claim based on all the evidence, 
without taint from prior adjudications.  Therefore, the Board 
finds no prejudice in the fact that the initial AOJ denial 
pre-dated VCAA-compliant notice.  Accordingly, the Board 
finds that the content and timing of the July 2003 notice 
comports with the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
treatment records have been obtained.  VA rating examinations 
were conducted in April 2003 and January 2005.  The Board 
does not know of any additional relevant evidence which has 
not been obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II.  Applicable Law and Regulations

Disability evaluations are based on the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2005).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The criteria for rating based on limitation of motion of the 
knee joint are set forth in Diagnostic Code (DC) 5260 which 
provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted where flexion 
is limited to 15 degrees.  Under DC 5261, a noncompensable 
rating is warranted where extension of the knee is limited to 
5 degrees.  A 10 percent rating is warranted where extension 
is limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis.  VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation due to pain that is supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.
III. Analysis

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003 
(or 5010 for traumatic arthritis).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of limitation of motion, rate as below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.

As can be seen in the Note following the regulation, separate 
ratings for arthritis per se and limitation of motion are not 
appropriate.

The veteran's right knee disability involves arthritis which 
is established by x-ray findings, and rated based on 
limitation of motion.  In the most recent VA compensation 
examination in January 2005, the veteran's knee had flexion 
limited to 90 degrees and a 10 degree loss of extension due 
to grade III effusion.  The physician found the knee stable.  
The examination record reports that the veteran's collaterals 
and cruciate ligaments and his patellofemoral joint were all 
stable.  The physician found no painful range of motion, 
although the veteran did have increased effusion which made 
his knee tight.  There was no ankylosis, locking, or weakness 
in the knee.  The knee did not give way.  There was no 
subluxation or dislocation and no inflammatory arthritis 
history.  The doctor did report swelling and tightness in the 
veteran's knee.  The physician did not believe that the joint 
dysfunction range of motion was limited by pain, fatigue, 
weakness or lack of endurance following repetitive use.  
Instead, he believed motion was intermittently limited by 
swelling in the veteran's joint due to the effusion.  An x-
ray taken during the examination revealed mild to moderate 
degenerative joint disease.  

Ratings may be assigned for arthritis of the knee under DC 
5260 and 5261.  VAOPGCPREC 23-97.  The veteran has a 
limitation of motion of the knee with flexion limited to 90 
degrees and extension limited by 10 degrees.  These findings 
are consistent with the findings in a November 2004 private 
medical record where the treating physician noted that the 
veteran "lacked a few degrees of full extension and had good 
flexion," and the findings of the April 2003 rating 
examination where the record reports a range of motion of the 
right knee from 10 to 125 degrees.    

Under DC 5260 for limitation of flexion, the veteran is not 
entitled to a compensable rating.  A rating of 0 percent 
under DC 5260 requires a finding of, at most, 60 degrees of 
flexion.  Under DC 5261, the veteran is entitled to a 10 
percent rating, which corresponds to a 10 degree loss of 
extension.

With regard to DC 5260 and 5261, the Board has also 
considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59 (2005) would afford the veteran a higher evaluation.  
The January 2005 compensation examination physician found 
that there was no painful range of motion, although the 
veteran did have increased effusion which makes his knee 
tight.  The physician also stated that he did "not believe 
that the joint dysfunction range of motion [was] limited by 
pain, fatigue, weakness or lack of endurance following 
repetitive use."  The examining VA physician believed it was 
only intermittently limited by the amount of his joint 
effusion.  Neither the April 2003 examination record nor the 
other treatment records make any reference to pain.  
Consequently, the Board finds that the evidence of record 
does not support an increased evaluation for the disability 
with consideration of those provisions.  

The VA General Counsel also has held that separate 
evaluations under DC 5260 (limitation of flexion of the leg) 
and DC 5261 (limitation of extension of the leg), may be 
assigned for disability of the same joint.  VAOGCPREC 9-2004, 
69 Fed. Reg. 59990 (September 17, 2004).  However, a separate 
compensable evaluation for limitation of flexion is not 
available here because the minimum compensable limitation (to 
60 degrees) is not shown or more nearly approximated, even 
with consideration of the additional factors listed above.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, DC 5257, a 10 
percent rating is warranted for recurrent subluxation or 
lateral instability which is productive of slight impairment 
of the knee.  A 20 percent rating is warranted for moderate 
impairment.  A 30 percent rating is warranted for severe 
impairment.  However, the preponderance of the evidence 
contemporaneous to the current appeal shows that the disorder 
has not resulted in instability or subluxation.  For example, 
the VA examination documented that the joint was stable.  
There is no notation of instability in his April 2003 
compensation examination record or his treatment records.  
Such objective determinations outweigh the veteran's 
statements.  Accordingly, a separate rating for instability 
or subluxation of the right knee is not warranted.  

In the absence of evidence of disability comparable to 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula, DC 5256, 5258, or 5262, respectively, 
are not applicable.  

	(CONTINUED ON NEXT PAGE)


ORDER

Rating in excess of 10 percent for traumatic arthritis of the 
right knee is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


